Citation Nr: 1132297	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  03-16 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for bilateral hearing loss before July 19, 2004, an initial rating higher than 30 percent before July 28, 2008, and an initial rating higher than 50 percent from July 28, 2008.

2.  Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant, served in the Texas Air National Guard from July 1951 to July 1983 with periods of active duty for training.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in January 2003 and in March 2003of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Procedural History

In April 1997 and in September 2001, the Board remanded the underlying claim of service connection for bilateral hearing loss.  While on appeal, in a rating decision in January 2003, the RO granted service connection for bilateral hearing loss and assigned an initial 20 percent rating, effective January 18, 1994, the date of receipt of the original claim for service connection.  In a rating decision in March 2003, the RO denied the claim for a total disability rating for compensation based on individual unemployability.

While on appeal, in a rating decision in September 2004, the RO increased the rating for bilateral hearing loss to 30 percent, effective July 19, 2004.

In June 2003 and in September 2006, the Veteran requested a hearing before a Veterans Law Judge.  In July 2007, the Veteran stated that he was unable to go to either Washington, DC, or to the RO for a hearing.  In August 2007, the Veteran notified his representative that he wanted the Board to decide the claims on the evidence of record.  Accordingly, the request for a hearing before the Board is deemed withdrawn.  38 C.F.R. § 20.702(e) (a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).





In a decision in October 2007, the Board denied an initial rating higher than 20 percent for bilateral hearing loss before July 19, 2004, and an initial rating higher than 30 percent from July 19, 2004.  The Board also denied the claim for a total disability rating for compensation based on individual unemployability.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2009, the Court granted the Joint Motion of the parties, the Veteran, who is represented by counsel, and the Secretary of VA, and vacated the Board's decision and remanded the matter for compliance with the instructions in the Joint Motion.

While on appeal, in a rating decision in December 2008, the RO increased the rating for bilateral hearing loss to 50 percent, effective July 28, 2008.  This resulted in a combined disability rating of 60 percent.

In July 2009, pursuant to the Court's order and the Joint Motion of the parties, the Board remanded this matter for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  


REMAND

In the remand in July 2009, the Board directed that the Veteran be afforded a VA audiological examination that fully described the functional effects caused by hearing loss on the ordinary conditions of the Veteran's daily life, and for an opinion on whether the Veteran is unable to secure or follow a substantially gainful occupation, resulting from the current level of service-connected hearing loss and tinnitus.



In February 2010, the Veteran was afforded a VA audiological examination and the VA examiner offered an opinion on the Veteran's ability to secure or follow a substantially gainful occupation, but did not provide any description of the functional effects caused by the Veteran's hearing loss on the ordinary conditions of life.

A VA medical examination report must also include a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).  The Board therefore has determined the report of the February 2010 examination is inadequate.  An examination that is inadequate must be returned when it does not contain sufficient detail to decide a claim on appeal.  38 C.F.R. § 4.2.

Furthermore, where, as here, the schedular percentage requirements for total disability rating for compensation based on individual unemployability have not been met before July 28, 2008, an extraschedular rating may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination to determine the current level of bilateral hearing loss. 

The VA audiologist is asked:

a).  To fully describe the functional effects caused by hearing loss on the Veteran's ordinary activities; and, 

b).  To express an opinion on whether the Veteran is unable to secure or follow a substantially gainful occupation because of the current level of hearing loss and tinnitus.  
2.  After the foregoing development is completed, pursuant to 38 C.F.R. § 4.16(b), refer to VA's Director of Compensation and Pension Service for extraschedular consideration the claim for a total disability rating for compensation based on individual unemployability before July 28, 2008, when the Veteran did not meet the minimum percentage standards for a schedular rating under 38 C.F.R. § 4.16(a). 

3.  After the development is completed, adjudicate the claim for increase for bilateral hearing loss and for a total disability rating under 38 C.F.R. § 4.16(b) before July 28, 2008, and under 38 C.F.R. § 4.16(a) from July 28, 2008.

If any benefit remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



